Citation Nr: 1445374	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-09 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to June 1986.  He died on August [redacted], 2009.  The appellant is his surviving spouse.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 decision by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records reflect that he suffered a gunshot wound to the heart in April 1969, which resulted in myocardial infarction, ligation of the left coronary anterior descending branch, and a permanent cardiac profile throughout the remainder of the Veteran's long military career.  

The Veteran died on August [redacted], 2009.  The immediate cause of death listed on his death certificate is congestive heart failure.  

The appellant contends that the Veteran's congestive heart failure is the result of his April 1969 gunshot wound.  

A November 2010 VA medical opinion with a March 2011 addendum found that the Veteran's alcohol abuse produced an alcoholic cardiomyopathy that led to his congestive heart failure.  The physician further opined that the cause of the Veteran's death was not related to the gunshot wound he sustained in April 1969.  The physician also indicated that he was unable to identify whether the Veteran separately had ischemic heart disease as there was not enough testing in that regard while the Veteran was alive.

The appellant then set forth a theory that the Veteran suffered from an undiagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD), that caused him to abuse alcohol and led to the development of alcoholic cardiomyopathy and congestive heart failure.

The November 2010 opinion and March 2011 addendum commented on the origin of the Veteran's congestive heart failure.  However, the opinion and addendum did not expressly address whether a service-connected disability caused the Veteran's alcohol abuse, which then led to his death from alcohol-related cardiac complications.  See VAOPGCPREC 7-99 (June 9, 1999); see also Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001) (claimants are entitled to secondary service connection if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.").  Therefore, a new VA medical opinion must be obtained.    

The service treatment records reflect that the Veteran underwent mental health counseling and alcohol rehabilitation at Fort Carson, Colorado.  However, the records are incomplete.  Efforts must be undertaken to locate the Veteran's mental health and alcohol rehabilitation records from Fort Carson.  38 C.F.R. § 3.159(c)(1).

The Veteran's personnel records and all other records relevant to mental health treatment, alcohol abuse treatment, and medical board proceedings must also be obtained.  Id.  

In August 2010, the appellant indicated that the Veteran received post-service treatment at Scott Air Force Base, Belleville, Illinois.  These records must also be obtained.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  Request all available treatment records from the U.S. Army Hospital at Fort Carson, Colorado from 1982 through 1986, or the agency tasked with maintaining those records.  A specific request must be made for records from the Alcohol and Drug Abuse Prevention and Control Program (now known as the Army Substance Abuse Program) at Fort Carson, beginning in July 1983.  A search of retired and non-digital records must be undertaken.  

Requests for these records must also be made to the National Personnel Records Center (NPRC), the service department, and/or any other appropriate agency.  

If such records are found to be unavailable after a diligent search has been undertaken, the claim file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's personnel records, including copies of all medical board proceedings, physical evaluation board proceedings, and disciplinary proceedings from the NPRC and/or any other appropriate agency.  

If such records are found to be unavailable after a diligent search has been undertaken, the claim file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

3.  Request that the Department of the Army provide all mental health records, disciplinary records, alcohol rehabilitation records, and any other records pertinent to the Veteran's performance that are in its possession.  

If such records are found to be unavailable after a diligent search has been undertaken, the claim file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

4.  Obtain all of the Veteran's treatment records from the medical facility at Scott Air Force Base from June 1986 to August 2009.  A search of retired and non-digital records must also be undertaken.  

If such records are found to be unavailable after a diligent search, the claim file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

5.  Then, obtain a VA medical opinion by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the reviewer.   

The reviewer is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any portion of the congestive heart failure that caused the Veteran's death is attributable to the in-service gunshot wound to the Veteran's heart, with associated myocardial infarction and ligation of the left coronary anterior descending branch.  The examiner must consider all service treatment records documenting the Veteran's cardiac health.  

If the examiner finds that the cause of the Veteran's death is not directly related to the gunshot wound he sustained in service, he or she must then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran had a psychiatric disorder, to include PTSD, with associated alcohol abuse, that was attributable to his active military service.  

If so, the examiner must then state whether it is at least as likely as not (a 50 percent or greater probability) that the service-connected psychiatric disorder with associated alcohol abuse caused or substantially hastened the Veteran's death from congestive heart failure.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

